                                      Case 3:20-cv-07760-WHA Document 143 Filed 06/10/21 Page 1 of 6




                               1 Eugene Y. Mar (State Bar No. 227071)
                                 emar@fbm.com
                               2 Winston Liaw (State Bar No. 273899)
                                 wliaw@fbm.com
                               3 Sushila Chanana (State Bar No. 254100)
                                 schanana@fbm.com
                               4 Elizabeth M. Toledo (State Bar No. 312652)
                                 ltoledo@fbm.com
                               5 Ashleigh Nickerson (State Bar No. 331056)
                                 anickerson@fbm.com
                               6 Farella Braun + Martel LLP
                                 235 Montgomery Street, 17th Floor
                               7 San Francisco, California 94104
                                 Telephone: (415) 954-4400
                               8 Facsimile: (415) 954-4480

                               9 Attorneys for Defendant ADOBE INC.
                            10
                                                              UNITED STATES DISTRICT COURT
                            11
                                                             NORTHERN DISTRICT OF CALIFORNIA
                            12
                                                                 SAN FRANCISCO DIVISION
                            13

                            14 SYNKLOUD TECHNOLOGIES, LLC,                    Case No. 3:20-cv-07760 WHA

                            15                  Plaintiff,                    DEFENDANT ADOBE INC.'S
                                                                              OBJECTION TO REPLY EVIDENCE
                            16            vs.                                 UNDER CIVIL LOCAL RULE 7-3(d)(1)

                            17 ADOBE, INC.,                                   The Hon. William H. Alsup

                            18                  Defendant.

                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor   ADOBE OBJECTION TO REPLY EVIDENCE                                      38027\14150835.3
 San Francisco, California 94104
         (415) 954-4400             UNDER CIVIL L.R. 7-3(d)(1)
                                    Case No. 3:20-cv-07760 WHA
                                        Case 3:20-cv-07760-WHA Document 143 Filed 06/10/21 Page 2 of 6




                               1 I.        INTRODUCTION

                               2           SynKloud's reply brief for the patent showdown (Dkt. 135) attaches eleven exhibits and a

                               3 forty six-paragraph expert declaration. Ten of the exhibits and all of the substantive opinions

                               4 expressed in the expert declaration are apparent attempts to cure failure-of-proof problems in

                               5 SynKloud's opening brief (Dkt. 115), which failed to set forth any evidence as to how SynKloud

                               6 contends two claim limitations are satisfied. See, e.g., Dkt. 135-2 at p. 2, line 24 (section titled

                               7 “Evidence on Claim Elements That Adobe Contends is Missing”). It is black-letter law that

                               8 SynKloud was required—in its opening brief—to provide evidence as to how each and every

                               9 claim limitation is met, including the two limitations it failed to address. E.g., White v. Soc. Sec.
                            10 Admin., 111 F. Supp. 3d 1041, 1048 (N.D. Cal. 2015) ("[T]he Court generally will not consider

                            11 new evidence presented for the first time in a reply brief."). SynKloud should not be permitted to

                            12 introduce new evidence with its reply brief in an attempt to fill these gaps that it was plainly

                            13 obligated to address in its opening brief. These ten exhibits (Exs. 6-15; Dkt. 135-3 through 135-

                            14 12) and the supplemental expert declaration (Dkt. 135-2) should therefore be stricken.1

                            15 II.         ARGUMENT

                            16             A.      Exhibits 6-10, Exhibits 14-15. and Paragraphs 15-30 of the Jawadi
                                                   Supplemental Declaration Should Be Stricken Because They Are Improper
                            17                     New Evidence Regarding the "to a Wireless Device" Limitation.

                            18             The law is clear that SynKloud was required to set forth evidence as to each and every

                            19 claim limitation in its opening brief. E.g., Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312,
                            20 1320 (Fed. Cir. 2009) (“Direct infringement requires a party to perform each and every step or

                            21 element of a claimed method or product.”); Laura B v. United Health Grp. Co., No. 16-CV-

                            22 01639-JSC, 2017 WL 3670782, at *4 (N.D. Cal. Aug. 25, 2017) (declining to consider new

                            23 evidence on reply and denying summary judgment motion, reasoning that defendant's "attempt to

                            24 meet its burden in connection with its reply is too little too late"); see also Supplemental Order to

                            25 Order Setting Initial Case Management Conference ¶ 10 ("Opening declarations should set forth

                            26 all facts on points foreseeably relevant to the relief sought. Reply papers should not raise new

                            27
                                    1
                            28       Additionally, Exhibits 10-16 (Dkt. 135-7 through 135-13) should be stricken because they
                                    exceed the Court's page limits for briefing on the patent showdown.
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor   ADOBE’S OBJECTION TO REPLY EVIDENCE               1                                 38027\14150835.3
 San Francisco, California 94104
         (415) 954-4400             UNDER CIVIL L.R. 7-3(d)(1)
                                    Case No. 3:20-cv-07760 WHA
                                      Case 3:20-cv-07760-WHA Document 143 Filed 06/10/21 Page 3 of 6




                               1 points that could have been addressed in the opening.").

                               2          Exhibits 6-10 and 14-15 and paragraphs 15-30 of the Jawadi Supplemental Declaration are

                               3 directed to an issue that SynKloud was obligated to address in its opening brief—namely, whether

                               4 Adobe practices the "to a wireless device" limitation. SynKloud could have submitted these

                               5 exhibits and opinions with its opening brief in connection with its affirmative infringement case,

                               6 and it has no excuse for failing to do so. In particular, the plain language of claim 1 (from which

                               7 SynKloud's selected claim depends) requires the allocation of storage "to a wireless device," and

                               8 SynKloud agrees with Adobe that this limitation requires no claim construction. See Dkt. 121 at 7

                               9 line 18 ("Nothing in the Claims Requires Construction[.]"); Dkt. 129 at 22 lines 3-9 (arguing that
                            10 the phrase "wireless device" in this claim limitation means "wireless device" and not "user").

                            11 SynKloud, therefore, knew before Adobe's opposition that it would be required to prove that

                            12 storage is allocated "to a wireless device." Because SynKloud failed to submit its evidence

                            13 regarding this limitation with its opening brief, the evidence should be stricken (or otherwise

                            14 disregarded) under the established rule that new reply evidence is not permitted where the

                            15 evidence could have been submitted with the opening brief. E.g., In re Cathode Ray Tube (CRT)

                            16 Antitrust Litig., No. C-07-5944-SC, 2013 WL 6502170, at *1 n.1 (N.D. Cal. Dec. 11, 2013)

                            17 (sustaining objection under L.R 7-3(d) because the movant "knew that its reply evidence was

                            18 pertinent to this dispute and should have presented it earlier"); Willner v. Manpower Inc., No. 11-

                            19 CV-02846-JST, 2013 WL 3339443, at *3 (N.D. Cal. July 1, 2013) (disregarding new arguments
                            20 and evidence cited in reply brief after non-moving party objected under L.R. 7-3(d)).

                            21            The table below lists the improper reply evidence that SynKloud submitted regarding this

                            22 claim limitation:

                            23           Evidence            Cited In                         Basis for Objection
                            24      Exhibit 6            Reply Br. at 8     Improper reply evidence
                                    Exhibit 7            Reply Br. at 9     Improper reply evidence; improper/insufficient
                            25                                              authentication (FRE 901)
                                    Exhibit 8            Reply Br. at 11    Improper reply evidence; improper/insufficient
                            26                                              authentication (FRE 901)
                            27      Exhibit 9            Reply Br. at 6     Improper reply evidence; improper/insufficient
                                                                            authentication (FRE 901)
                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor   ADOBE’S OBJECTION TO REPLY EVIDENCE            2                                     38027\14150835.3
 San Francisco, California 94104
         (415) 954-4400             UNDER CIVIL L.R. 7-3(d)(1)
                                    Case No. 3:20-cv-07760 WHA
                                    Case 3:20-cv-07760-WHA Document 143 Filed 06/10/21 Page 4 of 6




                           1           Evidence             Cited In                         Basis for Objection
                           2       Exhibit 10            Reply Br. at 7    Improper reply evidence; exceeds page limits;
                                                                           improper/insufficient authentication (FRE 901)
                           3       Exhibit 14            Reply Br. at 11   Improper reply evidence; exceeds page limits;
                                                                           improper/insufficient authentication (FRE 901)
                           4       Exhibit 15            Reply Br. at 5    Improper reply evidence; exceeds page limits
                           5       Jawadi Supp. Decl.    Reply Br. at 3-   Improper reply evidence
                                   ¶¶ 15-30              12
                           6
                                         B.     Exhibits 11-13 and Paragraphs 31-43 of the Jawadi Supplemental Declaration
                           7                    Should Be Stricken Because They Are Improper New Evidence Regarding the
                                                “At Least One Storage Device” and "Console . . . to Partition the At Least One
                           8                    Storage Device" Limitations.

                           9             In addition to the "to a wireless device" limitation, SynKloud was obligated to address in

                          10 its opening brief whether Adobe practices the limitations of "at least one storage device" and a

                          11 "console for an administrator of a service provider to partition the at least one storage device."

                          12 SynKloud has no excuse for failing to present evidence on these limitations in its opening brief

                          13 because SynKloud, as the plaintiff, is always required to present evidence demonstrating every

                          14 claim limitation is met. This requirement does not depend on what constructions are proposed by

                          15 Adobe:2 Independent claim 1 (from which SynKloud's selected claim depends) states the

                          16 requirement of “at least one storage device” and claim 9 (SynKloud's selected claim) states the

                          17 requirement of a "console for an administrator of a service provider to partition the at least one

                          18 storage device." SynKloud's reply evidence on these limitations should therefore be stricken (or

                          19 otherwise disregarded) for the same reasons as SynKloud's reply evidence on the "to a wireless
                          20 device" limitation.

                          21             The table below lists the improper reply evidence that SynKloud submitted regarding these

                          22 claim limitations:

                          23

                          24
                               2
                          25      Although the parties have a dispute about the proper construction of the term "partition," that
                                 dispute does not vitiate SynKloud’s obligation to prove that Adobe practices the limitations of "at
                             26 least one storage device" and a "console . . . to partition the at least one storage device." See Dkt.
                                 137-1 at 5-7 (Joint Claim Construction Chart setting forth parties' positions on the meaning of
                             27 "partition"). And regardless of whether a claim-construction dispute exists, SynKloud received

                             28 Adobe's proposed constructions before SynKloud filed its opening brief and could have presented
                                 evidence on any alternate constructions in its opening brief.
   Farella Braun + Martel
                     LLP
                     th
235 Montgomery Street, 17 Floor  ADOBE’S OBJECTION TO REPLY EVIDENCE                3                                       38027\14150835.3
 San Francisco, California 94104
    (415) 954-4400             UNDER CIVIL L.R. 7-3(d)(1)
                               Case No. 3:20-cv-07760 WHA
                                      Case 3:20-cv-07760-WHA Document 143 Filed 06/10/21 Page 5 of 6




                               1          Evidence              Cited In                           Basis for Objection
                               2     Exhibit 11             Reply Br. at 14     Improper reply evidence; exceeds page limits;
                                                                                improper/insufficient authentication (FRE 901)
                               3     Exhibit 12             Reply Br. at 14     Improper reply evidence; exceeds page limits;
                                                                                improper/insufficient authentication (FRE 901)
                               4     Exhibit 13             Reply Br. at 15     Improper reply evidence; exceeds page limits;
                               5                                                improper/insufficient authentication (FRE 901)
                                     Jawadi Supp. Decl.     Reply Br. at        Improper reply evidence
                               6     ¶¶ 31-43               12-14

                               7           C.      Exhibits 10-16 Should Be Stricken Because They Violate the Court's Page
                                                   Limits for the Patent Showdown.
                               8
                                           The Court's Patent Showdown Scheduling Order provides that reply submissions "must be
                               9
                                    limited to 15 pages of briefing and 20 pages of declarations and exhibits" (Dkt. 79 ¶ 2), yet
                            10
                                    SynKloud submitted 29 pages of declarations and exhibits with its reply brief. SynKloud's
                            11
                                    counsel acknowledges this fact, stating in an attorney declaration that certain of the submitted
                            12
                                    exhibits (totaling nine pages) "are included for completeness and need not be considered." Dkt.
                            13
                                    135-1 ¶ 6. SynKloud's counsel should not be permitted to pick and choose which exhibits "count"
                            14
                                    towards the page limit; the final nine pages of SynKloud's reply submission (Exhibits 10-16)
                            15
                                    should be stricken or otherwise disregarded. And because SynKloud's responses to Adobe's
                            16
                                    evidentiary objections are set forth in Exhibit 16 (which is beyond the Court’s page limits),
                            17
                                    Adobe's objections should be sustained.
                            18
                                           D.      Exhibit 16 Should Further Be Stricken Because It Contains Responses to
                            19                     Evidentiary Objections That Should Have Been Included in SynKloud’s
                                                   Reply.
                            20
                                           Civil Local Rule 7-3(c) requires that “[a]ny evidentiary and procedural objections to the
                            21
                                    opposition must be contained within the reply brief or memorandum.” Exhibit 16 should be
                            22
                                    stricken (or otherwise disregarded) because SynKloud set forth its responses to Adobe's
                            23
                                    evidentiary objections in this separate exhibit, rather than in the reply brief itself. To be clear:
                            24
                                    Adobe is not simply complaining that SynKloud submitted the evidentiary objections in an exhibit
                            25
                                    when they should have been included in a brief. Rather, by including the objections within a
                            26
                                    separate document, SynKloud appears to be attempting to evade the 15-page limit for reply briefs
                            27
                                    set forth in the Court's Patent Showdown Scheduling Order (Dkt. 79), since SynKloud's reply brief
                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor   ADOBE’S OBJECTION TO REPLY EVIDENCE                4                                        38027\14150835.3
 San Francisco, California 94104
         (415) 954-4400             UNDER CIVIL L.R. 7-3(d)(1)
                                    Case No. 3:20-cv-07760 WHA
                                      Case 3:20-cv-07760-WHA Document 143 Filed 06/10/21 Page 6 of 6




                               1 fills the 15-page limit. Thus, SynKloud's responses to Adobe's evidentiary objections in Exhibit

                               2 16 should be stricken or otherwise disregarded, and Adobe's evidentiary objections should be

                               3 sustained.

                               4

                               5

                               6 Dated: June 10, 2021                      FARELLA BRAUN + MARTEL LLP

                               7
                                                                           By:         /s/ Eugene Y. Mar
                               8
                                                                                 Eugene Y. Mar
                               9
                                                                           Attorneys for Defendant ADOBE INC.
                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor   ADOBE’S OBJECTION TO REPLY EVIDENCE           5                                    38027\14150835.3
 San Francisco, California 94104
         (415) 954-4400             UNDER CIVIL L.R. 7-3(d)(1)
                                    Case No. 3:20-cv-07760 WHA
